Appellant asked permission of appellee, by letter, to ship him an assortment of jewelry. Appellee replied: "Yes, send it on my approval."
The jewelry was shipped by express, valued at $50. A package was received, and returned without being opened, by parcel post, not insured. It did not arrive back to shipper. Suit was brought for $148.79, the alleged value of the goods.
In both justice and county courts, judgment was rendered for defendant.
Read  Co. appeals, and asserts the proposition that to return the goods by parcel post uninsured was such negligence as to render Barnes liable for the full value. There was no instruction or agreement as to the manner of return.
We cannot hold that the manner of return was negligence as a matter of law, in view of the findings of the two trial courts upon the facts. Whitehouse Bros. v. Abbott  Son (Tex.Civ.App.) 228 S.W. 599.
Affirmed.